Citation Nr: 0634538	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  04-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had active service from July 1969 to December 
1983.  His service included time in Vietnam in 1970 with the 
Coast Guard Cutter Bering Strait (WHEC-382).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Waco, Texas, that denied entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes a diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board notes that in the VA Form 8 (Certification of Appeal) 
dated in April 2005, it was indicated that the veteran had 
canceled a request for a hearing and a hearing had not been 
rescheduled.  The record shows the veteran was incarcerated 
by the Texas Department of Criminal Justice in January 2004 
and is likely still imprisoned.

Pertinent Legal Criteria.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service whether military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  The Court has 
interpreted 38 U.S.C.A. § 1154(b) as still requiring 
competent evidence of a current disability, and a link 
between the current disability and service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Analysis.

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and what this evidence 
shows, or fails to shows, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The veteran's military personnel records show that he served 
in Vietnam for much of 1970.  His service there was aboard 
the Coast Guard Cutter Bering Strait (WHEC-382).  Information 
available to the Board reveals that a number of Coast Guard 
Cutters were deployed to Vietnam.  Coast Guardsmen in Vietnam 
destroyed enemy supply ships, supported ground units, rescued 
American and other friendly forces, and performed many more 
duties, including carrying out humanitarian roles.  

The medical evidence of record contains varying psychiatric 
diagnoses, including PTSD.  Results of psychological testing 
accorded the veteran in December 2002 reportedly supported a 
diagnosis of PTSD.  Symptoms included anxiety, depression, 
social detachment, traumatic stress, verbal aggression, and 
distorted thinking.

Based on a review of the evidence of record, the Board finds 
that the veteran's reports of exposure to stressful 
experiences while serving with the Coast Guard in Vietnam in 
1970 are credible.  The veteran has a current valid diagnosis 
of PTSD and VA examiners have attributed the PTSD to his 
experiences in Vietnam.  While more specifics with regard to 
his experiences would be helpful, the Board finds that the 
evidence of record as currently constituted is adequate to 
put the evidence of record at least in relative equipoise.  
That evidence clearly raises a doubt that must be resolved in 
the veteran's favor.  As indicated in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  There is no requirement in case law that 
there needs to be a higher level of exposure to combat.  
Corroboration of a veteran's personal participation in such 
events is not necessary.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Accordingly, the Board finds the veteran 
has PTSD that reasonably is the result of his experiences in 
Vietnam.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


